Citation Nr: 0729788	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-39 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran's son, S.H., may be recognized as a 
"helpless child" of the veteran, on the basis of permanent 
incapacity for self-support prior to attaining the age of 18.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1968, and from April 1984 to December 2002.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO), which denied the benefit 
sought on appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking recognition of his son as a "child" 
as defined under 38 U.S.C.A. § 101(4)(A)(ii), on the basis 
that his son became permanently incapable of self-support 
before attaining the age of eighteen years.  See 38 C.F.R. 
§ 3.356 (2007).

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined. For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2007).

The veteran contends that S.H. became permanently incapable 
of self-support before the age of 18, which, if supported by 
the evidence, would render him a child of the veteran for VA 
purposes under 38 U.S.C.A. § 101(4)(a)(ii).

To establish entitlement various factors under 38 C.F.R. 
§3.356 are for consideration.  Principal factors for 
consideration are:

(1)  The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support. Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2)  A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors. Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.

(3)  It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like. In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration. In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support. Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4)  The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

38 C.F.R. § 3.356 (2007).

The United States Court of Veterans Appeals (Court) has held 
that in cases such as this, the "focus of analysis must be on 
the claimant's condition at the time of his 18th birthday."  
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other 
words, for purposes of initially establishing helpless child 
status, the claimant's condition subsequent to his eighteenth 
birthday is not for consideration.  However, if a finding is 
made that a claimant was permanently incapable of self-
support as of his eighteenth birthday, then evidence of the 
claimant's subsequent condition becomes relevant for the 
second step of the analysis, that is, whether there is 
improvement sufficient to render the claimant capable of 
self-support.  Id.  If the claimant is shown to be capable of 
self-support at eighteen, VA is required to proceed no 
further.  Id.

In this case, S.H. was born in May 1985 and attained the age 
of 18 in May 2003.  Jeanette C. Ramer, M.D., Developmental 
Pediatrician, has provided several statements dated in August 
2002, and in April and November 2003, which address S.H.'s 
condition due to certain diagnoses.  In those statements, Dr. 
Ramer discussed the effects of the veteran's diagnosed 
attention deficit disorder (ADD) and Asperger syndrome on his 
long-term potential for persistent disability versus gainful 
employment.  She noted that the veteran had cognitive scores 
consistently within the lower half of average.  However, 
despite average cognitive skills, he continued to show 
deficits in specific functional areas.  She also noted that 
he had problems with anxiety and sleeping; and was socially 
avoidant.  Due to his Asperger syndrome and ADD, he had 
problems with higher level language concepts and questions, 
socialization, impulsivity, and attention focus.  He had 
trouble dealing with ambiguity, and his thinking was literal 
with a level of rigidity.  

In the most recent statement of November 2003, Dr. Ramer 
concluded that S.H. would have significant difficulty 
exercising judgment if unsupervised in any typical living 
situation; and she opined that his potential for financially 
sustaining employment was quite diminished.  She also noted 
that a Bureau of Vocational Rehabilitation evaluation 
suggested that  S.H. should be able to obtain competitive 
employment with assistance; however, she was skeptical of 
this because of his significant rigidity and poor social 
skills.  She concluded with an opinion that S.H. had a long-
term disability that would make competitive and gainful 
employment unlikely over the long-term.

In an April 2003 statement from a high school teacher, 
transition coordinator, and work study supervisor, she stated 
that S.H. was a senior attending high school and had met all 
requirements and would be graduating in June 2003.  She noted 
that S.H. had made many improvements in high school, both 
academically and behaviorally; however, his disabilities are 
so severe that he will have difficulty functioning 
independently in the adult world. 

Other than the veteran's statements in favor of granting the 
benefit claimed here, there is no other competent evidence 
beyond the above addressing the question of whether S.H. was 
permanently incapable of self-support before attaining the 
age of eighteen years.  See 38 C.F.R. § 3.356.  The current 
evidence suggests that the veteran would have difficulties.  
But although Dr. Ramer opined that S.H. had a long-term 
disability that would make competitive and gainful employment 
unlikely over the long-term, there is evidence she referred 
to that is in conflict to that notion. 

The Board believes that in light of the current evidence of 
record, there is insufficient medical evidence to make a 
conclusive determination regarding S.H.'s condition at the 
time of his 18th birthday, and specifically as to whether it 
caused him to be permanently incapable of self-support.  

The record indicates that there are other pertinent records 
not of record in the claims file.  The RO should obtain all 
pertinent records, including the report of a Bureau of 
Vocational Rehabilitation evaluation referenced by Dr. Ramer, 
as well as any treatment/evaluation records associated with 
Dr. Ramer's treatment/evaluation of S.H., and any other 
relevant medical records before and proximate to S.H.'s 18th 
birthday and thereafter.  After securing any such medical 
records, the RO should  afford S.H. a relevant VA examination 
as ordered below.

Accordingly, the case is REMANDED for the following action:

1. The appellant should be asked to 
identify all medical care providers who 
evaluated or treated S.H. for mental 
disorders including attention deficit 
disorder and Asperger syndrome, since age 
12.  The RO should undertake to obtain 
copies of medical records from all sources 
identified, including from Dr. Ramer; and 
the report of a Bureau of Vocational 
Rehabilitation evaluation.  The appellant 
must assist in this matter by responding 
to all inquiries, and providing any 
necessary releases.  In conjunction with 
this development the appellant must be 
advised of the provisions of 38 C.F.R. § 
3.158 (a).

The RO should then arrange for S.H. to be 
scheduled for complete neuropsychiatric 
(or otherwise relevant) evaluation to 
determine the nature and severity of his 
mental disorders associated with the 
claimed permanent incapability of self-
support before attaining the age of 
eighteen years.  The examiner should 
review the claims file with respect to the 
records pertaining to S.H. in conjunction 
with the examination.  The examiner should 
then provide information and opinions in 
response to the following queries:

a)  The current severity (and associated 
functional limitations) of S.H.'s 
attention deficit disorder, Asperger 
syndrome, or other such mental disorder.  
If ascertainable, the examiner should 
indicate the degree of disability leading 
up and proximate to his 18th birthday;

(b)  whether it is at least as likely as 
not (probability of 50 percent or greater) 
that a mental disorder, including 
attention deficit disorder and/or Asperger 
syndrome rendered S.H. permanently 
incapable of self-support at the time of 
his 18th birthday (in May 2003).  If 
feasible, the examiner should state what 
employment limitations would have existed 
at age 18 and what limitations are 
currently shown;

c)  Whether S.H. has any other diagnosed 
disabilities affecting his ability for 
self-support; and if so: (i) what is the 
nature and severity of such disabilities; 
(ii) if it can be ascertained from the 
record, were they were present when S.H. 
attained age 18; and (iii) whether it is 
at least as likely as not that they, in 
conjunction with any mental disorder, 
would have rendered him permanently 
incapable of self-support at that time.

d)  If it is determined that S.H. is (and 
has been) capable of self-support, the 
examiner should identify the evidence that 
establishes he is capable of self-support 
and discuss his industrial and employment 
capabilities.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
appellant and any current representative 
the opportunity to respond. The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



